DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 05/04/2021.
Claims 1, 2, 9 and 17 have been amended, and no claim has been cancelled or added.  Currently, claims 1-24 are pending.

Remarks

Amendment to Specification filed 05/04/2021 is accepted and entered.  Therefore, the previous objection to the Specification has been withdrawn.

Replacement sheets for Fig. 1, Fig. 5 and Fig. 7 filed 05/04/2021 are accepted and entered.  Therefore, the previous objection to drawings has been withdrawn. 

In view of claims 8, 16 and 24 as currently presented, the previous claim objection with respect to claims 8, 16 and 24 has been withdrawn.

Applicant’s arguments, see Remarks/Arguments, filed 05/04/2021, with respect to independent claim 1 and similarly applied to other independent claims 9 and 17 have been fully 

Claims 1-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for distributed system control for on-demand data access in complex, heterogeneous data storage, which includes establishing a plurality of heterogeneous data storage system linked in a graph configuration, establishing a common name space for data units stored in the plurality of heterogeneous data storage systems, propagating published name space metadata event messages on a persistent message bus, and distributed system controllers coupled to the persistent message bus, associated with the plurality of heterogeneous storage systems and providing globally available distributed services across the plurality of heterogeneous storage systems
 
The closest prior art of record, Flynn et al. (U.S. Publication No. 2008/0140724) teaches a method/system for servicing object requests within a storage controller, wherein a storage controller can be a distributed storage controller comprising two or more storage controllers networked together though a bus and each storage controller within the distributed storage 

Another close prior art of record, Bhagwat et al. (U.S. Publication No. 2019/0018844) teaches a method/system for namespace management between storage systems, which includes receiving events containing metadata associated with an operation from a plurality of heterogeneous storage systems, and indexing the events into a common repository according to the metadata to maintain a single namespace for data in the plurality of heterogeneous storage system (see Abstract, Fig. 5, [0016] and [0067]).
 
However, Flynn et al. and/or Bhagwat et al. fails to anticipate or render obvious the recited feature of distributed system controllers coupled to the persistent message bus, associated with the plurality of heterogeneous data storage systems and configured to provide globally available distributed services including distributed configuration services enforcing access privileges to data units stored in the plurality of heterogeneous data storage systems, and responding to name space metadata event messages received from the persistent message bus for events in the common name space to achieve eventual consistency of distributed services in the entire common name space, as similarly presented in independent claims 1, 9 and 17.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-8, 10-16 and 18-24 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164